Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-18-00745-CV

                             Jennifer A. LEMMER and Andrew J. Luck,
                                            Appellants

                                                  v.

SAN FRANCISCO FEDERAL CREDIT UNION, TK Credit Recovery, Smith & Associates,
                  Eric Llewellyn Kaasa, and Bret A. Yaple,
                                 Appellees

                     From the 131st Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2018CI07292
                           Honorable Stephani A. Walsh, Judge Presiding

PER CURIAM

Sitting:          Irene Rios, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: July 3, 2019

DISMISSED

           Appellants have filed a motion asking this court to dismiss this appeal and to order the

parties to bear their own appellate costs. Appellants certify they have conferred with appellees and

appellees are unopposed to the motion. We, therefore, grant the motion and dismiss this appeal.

See TEX. R. APP. P. 42.1(a). The parties shall bear their own appellate costs. See id. 42.1(d).

                                                   PER CURIAM